Citation Nr: 0533217	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea corporis, 
claimed as jungle rot.

2.  Entitlement to service connection for residuals of dental 
trauma (claimed as dental infection with loss of gum).

3.  Entitlement to service connection for loss of eyesight 
based upon refractive error or astigmatism.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition, to include as 
secondary to jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 27, 2005, a hearing was held in Montgomery, 
Alabama, before the undersigned Acting Veterans Law who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  At that hearing, 
the Board granted the veteran's motion to advance this case 
on the docket due to his advanced age.  38 C.F.R. § 20.900(c) 
(2005).  A transcript of that hearing has been associated 
with the record on appeal.  In November 2005 the Board 
granted the veteran's motion to correct the transcript of 
that hearing.  38 C.F.R. § 20.716 (2005).

The issue of entitlement to service connection for tinea 
corporis, claimed as jungle rot, is addressed in the REMAND 
portion of this document.

Based on a review of the arguments and testimony, it is 
unclear whether the veteran may be seeking entitlement to VA 
outpatient dental treatment.  He has indicated that he has 
required dental implants.  The veteran's claim of service 
connection for a dental infection also raises a claim for 
outpatient dental treatment.  Hays v. Brown, 5 Vet. App. 302 
(1993).  The veteran's present claim has been treated as a 
straightforward claim for service connection and 
compensation, so the issue of entitlement to outpatient 
dental treatment will not be adjudicated.  If the veteran 
indeed intends to pursue a claim for outpatient dental 
treatment, he should contact and so inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  There is no competent medical evidence that the veteran 
has a current nervous condition or psychiatric disorder.

4.  The veteran lost two teeth (tooth #15 and tooth #19) 
during service, which were the result of extractions, and 
were not the result of trauma.

5.  In service, the veteran was issued corrective lenses for 
refractive error, astigmatism, and hyperopia.

6.  The veteran has recent diagnoses of astigmatism, 
presbyopia, hyperopia, and refractive error.




CONCLUSIONS OF LAW

1.  A nervous condition or psychiatric disorder, to include 
as secondary to a skin disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2005).

2.  A dental trauma, to include a dental infection with loss 
of gum, was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2005).

3.  The veteran's impaired vision due to refractive error or 
astigmatism is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

On February 14, 2002, prior to the promulgation of the 
January 2003 rating decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b) (2005).  Similar notice was provided to the 
veteran in September 2003.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records, identified by the veteran, have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  In 
this case, VA obtained no medical opinion in connection with 
the veteran's claims of service connection for loss of 
eyesight, dental infection with loss of gum, or a nervous 
condition.  However, as discussed further below, a medical 
opinion is not needed because there is no competent evidence 
indicating that the veteran has any current disabilities that 
may be associated with symptoms in service or with the 
veteran's claimed tinea corporis.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, a July 2001 statement from a private 
optometrist, records of VA treatment of the veteran from 
August to November 2001, the report of an August 1945 VA 
examination, and testimony by the veteran at the September 
2005 hearing.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence obtained 
or submitted in this case.  The Board will summarize the 
relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to each of the veteran's claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption applied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381 (2005).

Service connection for a disability may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2005).  Establishing service connection on 
a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In this case it is undisputed that the veteran received 
psychiatric, dental, and optical treatment during his 
military service.  The remaining questions in each claim are 
whether the veteran has a current disability and whether any 
such disability is related to the veteran's inservice 
treatment.

1.  Nervous condition

Regarding the veteran's claimed nervous disorder, the veteran 
underwent a VA psychiatric examination in August 1945.  The 
psychiatrist examined the veteran and the veteran's service 
medical records and found no evidence of a nervous or mental 
disease.  The veteran has not required or received any 
psychiatric or psychological treatment since that time.  The 
veteran testified at the hearing that he becomes agitated 
because of the measures he takes to avoid additional episodes 
of his skin disorder; however, there is no evidence that the 
veteran's precautions and habits rise to the level of a 
psychiatric disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not shown to be a medical professional, he is not 
competent to diagnose a psychiatric disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, there is no competent medical evidence that the 
veteran has a current nervous condition or psychiatric 
disability, to include any such disability resulting from the 
veteran's claimed skin disorder.  In the absence of proof of 
a present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a psychiatric disability, 
claimed as a nervous condition.

2.  Dental infection with loss of gum

Regarding the veteran's claimed dental infection with loss of 
gum, the veteran's service medical records do not show any 
findings of a traumatic dental injury.  In August 1944, tooth 
#15 and tooth #19 were extracted; however, the veteran is not 
seeking service connection for the loss of these teeth.  No 
reference was made to any type of trauma.  Although the 
veteran's was hospitalized for a severe fungus infection at 
that time, there is no indication that the extractions were 
related to the veteran's jungle rot.

The veteran has reported that post-service he has had 
difficulty wearing dentures or partials due to the loss of 
gum resulting from an inservice gum infection.  He stated 
that he had required dental implants.  However, the veteran's 
service medical records show no evidence of dental trauma and 
no evidence of dental infection in service with loss of gum.  
Two teeth were extracted, but were not lost due to any sort 
of traumatic injury. VA's General Counsel held that dental 
treatment of teeth, even extractions, during service did not 
constitute dental trauma.  See VAOPGCPREC 5-97.  The teeth 
removal cannot be service connected for the purposes of 
compensation.

The veteran urges in his testimony that he did not receive 
optimal dental treatment during active duty; however, he 
still is not entitled to service connection, as such failure 
does not constitute service trauma.  See VAOPGCPREC 5-97 (the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service).

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than there being 
replaceable missing teeth, there is no basis upon which to 
establish service connection for compensation purposes, 
including due to the removal of tooth #15 or tooth #19 during 
service.  Service connection for dental infection with loss 
of gum in service is not in order since there is no 
disability for which compensation may be established.  In 
view of the foregoing, the veteran has not presented a legal 
claim for a VA benefit, and his appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Service connection 
for residuals of dental trauma, to include a dental infection 
with loss of gum, is not warranted.

3.  Loss of eyesight

The veteran contends that his vision worsened during service 
and that he was subjected to bright sunlight during service 
without proper eye protection.  The veteran's service medical 
records confirm that the veteran was prescribed corrective 
lenses during his military service and was seen several times 
to resolve difficulty with his vision that the veteran 
believed to be triggering headaches.  Eventually the 
veteran's astigmatism and hyperopia were ruled out as causes 
of the veteran's headaches.  (The veteran was denied service 
connection for headaches in September 1945 and is not 
currently seeking to reopen that issue.)  Diagnoses during 
service included hyperopia and astigmatism.  A July 2001 
statement from a private optometrist indicates that the 
veteran has astigmatism, hyperopia, and presbyopia.  In 
September 2001, the veteran was diagnosed by VA with 
refractive error in both eyes.

Hyperopia and presbyopia are a form of refractive error.  See 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.07(a), (b); see also McNeely v. Principi, 3 Vet. App. 357, 
364 (1992) (noting that presbyopia is a visual condition that 
becomes apparent especially in middle age in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near vision 
and that given that definition of presbyopia finding it 
reasonable to conclude that presbyopia was refractive error 
and not the result of an injury in service); DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 854 & 1453 (29th ed. 2000) 
(defining "hyperopia" as "the error of refraction in which 
rays of light entering the eye parallel to the optic axis are 
brought to a focus behind the retina" and defining 
"presbyopia" as "hyperopia and impairment of vision due to 
advancing years or to old age").  Refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9 (2005).

Because refractive error of the eye is not, by law, a disease 
or injury, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  There is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that it was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90.  The evidence in 
this case does not show, nor does the veteran allege, that 
any superimposed disease or injury occurred during military 
service that resulted in increased disability.  The veteran's 
service medical records showed no injuries to the eyes, and 
he has denied incurring any particular eye injury.  Indeed, 
the veteran's service medical records indicate that the 
veteran's visual acuity remained unchanged during his 
military service, being 20/100 in the right eye and 20/50 in 
the left eye at entrance and discharge.  Because refractive 
error of the eye may not be considered a disease or injury 
according to VA law and because there is no competent medical 
evidence of a superimposed disease or injury during service 
that resulted in a decrease in visual acuity, the veteran has 
failed to state a plausible claim for service connection for 
loss of eyesight.  "[W] here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Similarly, service connection may not be granted for a 
regular astigmatism because it is of congenital or 
developmental origin.  As discussed above, there is no 
indication in the medical evidence that the veteran incurred 
a superimposed eye injury during service that resulted in a 
decrease in visual acuity.  Service connection may be granted 
for an irregular astigmatism, which may be due to injury.  
M21-1, Part VI, para. 11.07(b)(1).  In such circumstances, 
service connection is granted for uncorrectable residuals.  
There is no evidence that the veteran has irregular 
astigmatism, or that he has any uncorrectable residuals.  His 
visual acuity was correctable to 20/40 in the right eye and 
20/25 in the left eye upon recent VA treatment.

Accordingly, the claim for service connection for loss of 
eyesight based upon refractive error and astigmatism is 
denied because refractive error and astigmatism of the eye 
are not disabilities for which service connection may be 
granted.  38 C.F.R. §§ 3.303(c), 4.9 (2005).


ORDER

Entitlement to service connection for a psychiatric disorder 
(claimed as a nervous condition), to include as due to a skin 
disorder, is denied.

Entitlement to service connection for residuals of dental 
trauma (claimed as dental infection with loss of gum) for 
purposes of compensation is denied.

Entitlement to service connection for loss of eyesight based 
upon refractive error or astigmatism is denied.


REMAND

The issue of entitlement to service connection for tinea 
corporis, claimed as jungle rot, is not ready for appellate 
review.  As discussed at the September 2005 hearing, VA 
medical records for treatment of the veteran's tinea corporis 
do not appear to be complete.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  Records of VA treatment 
of the veteran from January 1999 to August 2001, as well as 
current records of VA treatment of the veteran should be 
obtained.

VA is required to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran's service medical records show that the veteran 
was hospitalized for jungle rot from August to September 1944 
during service.  Thus, it is clear that the veteran's jungle 
rot in service, which required hospitalization, was severe in 
degree and duration.  Recent medical records show treatment 
of the veteran for complaints of flare-ups of jungle rot.  At 
the September 2005 hearing, the veteran testified that he has 
continued to have symptoms of a skin rash since service.  The 
veteran is competent to testify to his readily observable 
symptoms.  The veteran should be afforded a VA examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran for tinea corporis or any other 
skin disorder at the VA medical center in 
Birmingham, Alabama, and the VA 
outpatient clinic in Anniston, Alabama, 
from January 1999 to August 2001 and from 
November 2001 to the present.  Associate 
all records and responses with the claims 
file.

2.  Provide a VA skin diseases 
examination to the veteran to determine 
whether the veteran has a current skin 
disorder that is related to his military 
service.  Attempt to schedule the 
examination at a time when the veteran's 
skin rash is active.

The claims folder, including the 
veteran's service medical records showing 
hospitalization of the veteran from 
August to September 1944 for a fungus 
infection and VA records of treatment of 
the veteran in August 2001 for complaints 
of flare ups of jungle rot, must be made 
available to the examiner for review 
before the examination.  (The veteran's 
service medical records are contained in 
a brown envelope within the claims 
folder.)  The examiner is requested to 
state in the examination report that the 
claims folder has been reviewed.

The examiner must express an opinion as 
to whether the veteran has a current skin 
disorder that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50% likelihood), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or to any 
disease or injury incurred during his 
military service.  (The veteran served on 
active duty from October 1943 to July 
1945.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


